Citation Nr: 1030175	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Eligibility for enrollment in VA Healthcare System.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Health Eligibility Center, which denied 
the Veteran's application for enrollment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board notes the following deficiencies in the record, which 
necessitate a remand for additional development: 

A copy of the decision being appealed is not contained in the 
combined health record folder.  Indeed, the statement of the case 
does not list the date of the decision, but includes the date 
that the Veteran notified VA of his denial, and of his 
disagreement with the denial.  In order to determine the facts 
upon which the denial was based, a copy of the decision on appeal 
should be obtained and included in the Veteran's health record.

Despite what appear to be several attempts to obtain the 
Veteran's VA claims file, it has not been sent to the Board.  As 
part of the Board's decision regarding eligibility involves 
determining the appropriate priority group, and as those groups 
are determined based on VA disability compensation status, the 
claims file should either be forwarded to the Board in 
conjunction with the combined health record, or certification of 
its unavailability should be included in the health record 
folder.  

The financial information provided by the Veteran, and upon which 
the eligibility decision is based is now more than 3 years out of 
date.  Without updated information, current eligibility cannot be 
determined.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request updated financial status 
information from the Veteran.  

2.  Obtain and associate with the combined 
health record a copy of the decision on 
appeal and any documentation sent to the 
Veteran notifying him of the decision on 
appeal.  

3.  Obtain the Veteran's VA claims file and 
associate it with the combined health record 
folder.  If the claims file does not exist, 
obtain certification from the appropriate 
agency of its unavailability.  

4.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he should be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


